                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

GERHARD HEIN,

      Plaintiff,
v.                                                    Case No. 8:18-cv-1459-T-AAS

ANDREW SAUL,
Commissioner,
Social Security Administration, 1

      Defendant.
______________________________________/

                                        ORDER

      Gerhard Hein seeks judicial review of a decision by the Commissioner of Social

Security (Commissioner) denying his claim for Supplemental Security Income (SSI)

and Disability Insurance Benefits (DIB) under the Social Security Act, 42 U.S.C.

Sections 1383(c)(3) and 405(g). After reviewing the record, including a transcript of

the proceedings before the Administrative Law Judge (ALJ), the administrative

record, the pleadings, and the joint memorandum the parties submitted, the

Commissioner’s decision is AFFIRMED.




1 On September 17, 2019, Andrew Saul became the Commissioner of the Social Security
Administration. Under Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul should
be substituted for former Acting Commissioner Nancy A. Berryhill as the defendant in this
suit. No further action needs to be taken to continue this suit due to the last sentence of
Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

                                            1
I.    PROCEDURAL HISTORY

      Mr. Hein applied for DIB on October 3, 2014 and SSI on October 6, 2014. (Tr.

66–67, 158–63). Mr. Hein alleges a disability onset date of September 9, 2014. (Tr.

69, 158). Mr. Hein’s claims were denied initially and upon reconsideration. (Tr. 75,

83, 92, 102, 109–23). Mr. Hein requested a hearing before an ALJ, which was held

on March 2, 2017, (Tr. 37–65, 128). The ALJ issued a decision unfavorable to Mr.

Hein on June 14, 2017. (Tr. 12–26).

      The Appeals Council denied Mr. Hein’s request for review, making the ALJ’s

decision the final decision of the Commissioner. (Tr. 1–3). Mr. Hein seeks judicial

review of the Commissioner’s final decision. (Doc. 1, p. 1).

II.   NATURE OF DISABILITY CLAIM

      A.     Background

      Mr. Hein was forty-six years old when he submitted his SSI and DIB

applications. (Tr. 66, 158). He was forty-eight years old when the ALJ held the

hearing. (Tr. 43). Mr. Hein has a limited education and can communicate in English.

(Tr. 25). Mr. Hein’s past relevant work included home builder (new constructions or

remodels) and horticultural worker. (Tr. 24, 45–46). Mr. Hein claimed disability

because of a dislocated right shoulder and torn right rotator cuff. (Tr. 81).




                                           2
      B.      Summary of the ALJ’s Decision

      The ALJ must follow five steps when evaluating a claim for disability. 2 20

C.F.R. §§ 404.1520(a), 416.920(a). First, if a claimant is engaged in substantial

gainful activity, 3 he is not disabled. §§ 404.1520(b), 416.920(b). Second, if a claimant

has no impairment or combination of impairments that significantly limit his

physical or mental ability to perform basic work activities, he has no severe

impairment and is not disabled. §§ 404.1520(c), 416.920(c); see McDaniel v. Bowen,

800 F.2d 1026, 1031 (11th Cir. 1986) (stating step two acts as a filter and “allows only

claims based on the most trivial impairments to be rejected”). Third, if a claimant’s

impairments fail to meet or equal an impairment in the Listings, he is not disabled.

§§ 404.1520(d), 416.920(d); 20 C.F.R. pt. 404, subpt. P, app. 1. Fourth, if a claimant’s

impairments do not prevent him from performing past relevant work, he is not

disabled. §§ 404.1520(e), 416.920(e). At this fourth step, the ALJ determines the

claimant’s residual functional capacity (RFC). 4 Fifth, if a claimant’s impairments

(considering his RFC, age, education, and past work) do not prevent him from

performing other work in the national economy, he is not disabled. §§ 404.1520(g),

416.920(g).



2 If the ALJ determines the claimant is under a disability at any step of the sequential
analysis, the analysis ends. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

3  Substantial gainful activity is paid work that requires significant physical or mental
activity. §§ 404.1572, 416.910.

4 A claimant’s RFC is the level of physical and mental work she can consistently perform
despite her limitations. §§ 404.1545, 416.945(a).


                                           3
       The ALJ determined Mr. Hein had not engaged in substantial gainful activity

since his alleged onset date of September 9, 2014. (Tr. 17). The ALJ found Mr. Hein

had these severe impairments: arthritis and degenerative join disease of the right

shoulder and degenerative disc disease. (Tr. 17–18). However, the ALJ found Mr.

Hein’s impairments or combination of impairments fail to meet or medically equal

the severity of an impairment in the Listings. (Tr. 18).

       The ALJ found Mr. Hein had the RFC to perform light work, 5 with these added

limitations:

               lifting and/or carrying and pushing and/or pulling 10
               pounds occasionally and lesser weights frequently; sitting
               for six hours out of an eight-hour day; occasional operation
               of hand controls with the right upper extremity; no
               overhead reaching with the right upper extremity, but all
               other reaching can be performed on a frequent basis
               bilaterally; occasionally climbing ramps and stairs, but can
               never climb ladders, ropes, scaffolds; and occasionally
               balancing, stooping, kneeling, or crouching, but can never
               crawl.

(Tr. 18–19).

       Based on these findings, the ALJ determined Mr. Hein could not perform his

past relevant work as either a house builder or horticultural worker. (Tr. 24). The

ALJ then determined Mr. Hein could perform other jobs existing in significant



5 “Light work involves lifting no more than 20 pounds at a time with frequent lifting or
carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very
little, a job is in this category when it requires a good deal of walking or standing, or when it
involves sitting most of the time with some pushing and pulling of arm or leg controls. To be
considered capable of performing a full or wide range of light work, you must have the ability
to do substantially all of these activities. If someone can do light work, we determine that he
or she can also do sedentary work, unless there are additional limiting factors such as loss of
fine dexterity or inability to sit for long periods of time.” 20 C.F.R. §§ 404.1567(b), 416.967(b).

                                                4
numbers in the national economy, specifically as a ticket taker, inspector/hand

packager, or cashier. (Tr. 25–26). As a result, the ALJ found Mr. Hein not disabled.

(Tr. 26).

III.   ANALYSIS

       A.    Standard of Review

       Review of the ALJ’s decision is limited to determining whether the ALJ applied

correct legal standards and whether substantial evidence supports her findings.

Richardson v. Perales, 402 U.S. 389, 390 (1971); McRoberts v. Bowen, 841 F.2d 1077,

1080 (11th Cir. 1988). Substantial evidence is more than a mere scintilla but less

than a preponderance. Dale v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

(citation omitted). In other words, there must be sufficient evidence for a reasonable

person to accept as enough to support the conclusion. Foote v. Chater, 67 F.3d 1553,

1560 (11th Cir. 1995) (citations omitted).

       A reviewing court must affirm a decision supported by substantial evidence

“even if the proof preponderates against it.” Phillips v. Barnhart, 357 F.3d 1232, 1240

n.8 (11th Cir. 2004) (citations omitted).        The court must not make new factual

determinations, reweigh evidence, or substitute its judgment for the Commissioner’s

decision. Id. at 1240 (citation omitted). Instead, the court must view the whole

record, considering evidence favorable and unfavorable to the Commissioner’s

decision. Foote, 67 F.3d at 1560; see also Lowery v. Sullivan, 979 F.2d 835, 837 (11th

Cir. 1992) (citation omitted) (stating the reviewing court must scrutinize the entire




                                             5
record     to   determine   the    reasonableness     of   the   Commissioner’s       factual

determinations).

         B.     Issues on Appeal

         Mr. Hein raises two issues on appeal. (Doc. 17 at pp. 14–24, 31–33). First, Mr.

Hein argues the ALJ’s RFC determination is unsupported by substantial evidence.

(Id. at pp. 14–24). Second, Mr. Hein argues the ALJ failed to consider whether the

ALJ’s findings establish a “closed period of disability.” (Id. at pp. 31–33).

                1.    The ALJ’s RFC Determination6

         Mr. Hein argues the medical evidence establishes greater limitations than

those contained in the ALJ’s RFC determination. (Id. at p. 15). The Commissioner

argues the ALJ’s RFC determination is supported by substantial evidence. (Id. at p.

24). The Commissioner asserts the ALJ properly considered Mr. Hein’s four shoulder

surgeries and his daily activities when determining Mr. Hein’s RFC. (Id. at pp. 24–

25).

         Mr. Hein asserts the ALJ’s decision does not acknowledge or discuss the critical

factors used when weighing medical opinions. (Id. at p. 17). The Commissioner

asserts the ALJ must consider the factors for weighing medical opinions, but the




6 Mr. Hein argues the ALJ did not provide support for rejecting state agency medical
consultants’ opinions. (Doc. 17, p. 17). Mr. Hein only provides what the medical consultants’
opinion stated and the ALJ’s reasoning for assigning partial weight to their opinions. (Id. at
pp. 15, 19). Mr. Hein provides no argument for why the ALJ’s reasoning for assigning partial
weight is not supported by substantial evidence. Thus, this issue is waived. See Access Now,
Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).

                                              6
regulations do not require the ALJ to discuss explicitly each factor nor does Mr. Hein

provide any support for that position. (Id. at p. 30).

      Mr. Hein argues the ALJ failed to account for Mr. Hein’s severe limitations in

only giving partial weight to Dr. Klein’s opinion. (Id. at p. 19). The Commissioner

asserts the ALJ properly weighed Dr. Klein’s opinion because it was consistent with

the records showing Mr. Hein’s limited use of his right arm but also improvement

after surgery. (Id. at p. 28).

      Mr. Hein argues the ALJ erred in failing to consider Dr. Suzanne Tanner’s

opinions on issues reserved for the Commissioner. (Id. at pp. 19–20). Mr. Hein

asserts the ALJ erred in identifying Dr. Tanner’s medical opinion as simple

statements about Mr. Hein’s ability to work. (Id.). The Commissioner argues the

ALJ properly afforded Dr. Tanner’s opinion no weight because Dr. Tanner’s opinion

only include a vague, conclusory statement on a determination reserved for the

Commissioner. (Id. at pp. 28–29).

      Mr. Hein argues the ALJ cannot reject a medical opinion from “other sources”

such as Kris Erlandson, D.C., but must consider those opinions for impairment

severity and functional effects. (Id. at p. 19). The Commissioner asserts the ALJ

properly gave no weight to Mr. Erlandson’s medical opinion because Mr. Erlandson

is a chiropractor whose opinion classifies as an “other source” and the opinion was

inconsistent with the record. (Id. at p. 29).

      Mr. Hein argues the ALJ failed in assessing the medical opinions separately

rather than considering all the evidence as a whole. (Id.). Mr. Hein asserts the ALJ



                                           7
relied on his lay analysis of the medical data rather than on the medical evidence.

(Id. at pp. 22–23). The Commissioner argues the ALJ thoroughly reviewed the

medical evidence and explained the weight accorded to the medical opinions. (Id.).

      At step four of the sequential evaluation, the ALJ determines the claimant’s

RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). A claimant’s RFC is the most he can

perform in a work setting despite her impairments. §§ 404.1545, 416.945(a); Phillips,

357 F.3d at 1238. The ALJ must determine the claimant’s RFC using all relevant

medical and other evidence. Phillips, 357 F.3d at 1238. Substantial evidence must

support the ALJ’s RFC determination. Moore v. Barnhart, 405 F.3d 1208, 1213 (11th

Cir. 2005); Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004).

      The ALJ must state with particularity the weight given to different medical

opinions and the reasons for doing so. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th

Cir. 1987). The ALJ may reject any medical opinion if evidence supports a contrary

finding, but he must still articulate reasons for assigning little weight. Caulder v.

Bowen, 791 F.2d 872, 880 (11th Cir. 1986). Provided the decision does not broadly

reject a claim for benefits, the ALJ need not refer to every piece of evidence. Mitchell

v. Comm’r of Soc. Sec., 771 F.3d 780, 782 (11th Cir. 2014). Although it is unnecessary

to refer to every piece of evidence, the ALJ must consider all available evidence and

articulate the weight given to probative evidence. Id.; Cowart v. Schweiker, 662 F.2d

731, 735 (11th Cir. 1981).

      Typically, the ALJ must afford the testimony of a treating physician

substantial or considerable weight unless “good cause” is shown to the contrary.



                                           8
Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam)

(citation omitted). Good cause exists where: (1) the treating physician’s opinion was

not bolstered by the evidence; (2) the evidence supported a contrary finding; or (3) the

treating physician’s opinion was conclusory or inconsistent with the physician’s own

medical records. Phillips, 357 F.3d at 1240–41. In fact, the ALJ may reject any

opinion when the evidence supports a contrary conclusion. Sryock v. Heckler, 764

F.2d 834, 835 (11th Cir. 1985) (per curiam).

       Opinions from chiropractors and physician assistants are not acceptable

medical sources; instead, they are treated as “other sources.”                 20 C.F.R. §

416.927(c)(1), (2). An ALJ “generally should explain the weight given to opinions

from these ‘other sources,’ or otherwise ensure that the discussion of the evidence in

the determination or decision allows a claimant or subsequent reviewer to follow the

adjudicator’s reasoning, when such opinions may have an effect on the outcome of the

case.” SSR 06–03p, 2006 WL 2329939, at *6.

       As an initial matter, the regulations require the Commissioner to consider six

factors 7 for deciding the weight given to any medical opinion. See 20 C.F.R. §§

404.1527(c), 416.927(c). Since not every factor will apply in every case, the ALJ need

not explicitly discuss each of the six factors in their decisions. SSR 06–03p, 2006 WL

2329939, at *5; see also Retherford v. Berryhill, No. 5:17cv232/EMT, 2019 WL



7 The six factors are: (1) examining relationship; (2) treatment relationship including length
of the treatment relationship and the frequency of examination and nature and extent of the
treatment relationship; (3) supportability; (4) consistency; (5) specialization; and (6) other
factors brought to the attention of the Commissioner or adjudicator. 20 C.F.R. §§
404.1527(c)(1)–(6), 416.927(c)(1)–(6).

                                              9
4000063, at *13 (N.D. Fla. Jan. 31, 2019) (finding no error when the ALJ did not

articulate his consideration of every factor under 20 C.F.R. § 404.1527(c) when

weighing the various pieces of medical evidence). Since the ALJ adequately explained

the reasoning for affording each specific medical opinion a certain weight, the court

can review the ALJ’s decision to determine whether substantial evidence supports

the result even without the ALJ explicitly applying each of the six factors. (Tr. 22–

24).

       Substantial evidence supports the ALJ’s RFC determination.               When

determining the limitations of Mr. Hein, the ALJ considered all relevant evidence.

The ALJ gave partial weight to Dr. Klein’s opinion, which included a review of Mr.

Hein’s shoulder after two surgeries. (Tr. 374–75, 467). The ALJ properly assigned

partial weight to Dr. Klein’s opinion because Dr. Klein’s temporal evaluations were

consistent with other medical evidence. (Tr. 23). Dr. Klein provided an opinion

explaining Mr. Hein could return to work in June 2015 with limitations on his right

arm up to ten pounds. (Tr. 349, 498). In April 2016, two months after Mr. Hein’s

next shoulder surgery, Dr. Klein restricted Mr. Hein to lifting no more than five

pounds. (Tr. 374–75, 467). But in the several months since Dr. Klein restricted Mr.

Hein to five pounds, Dr. Klein and other medical providers noted improvement by

noting Mr. Hein used his right arm and shoulder and actively followed instructions

to exercise and rehab his shoulder. (Tr. 43–44, 376, 469–72, 477, 498, 524, 527, 530).

Even though the ALJ gave only partial weight to Dr. Klein’s opinion about Mr. Hein’s




                                         10
shoulder restrictions, the ALJ considered Mr. Hein’s medical records from Dr. Klein

and others by adding additional limitations to Mr. Hein’s RFC. (Tr. 18–19).

      The ALJ gave no weight to Dr. Tanner’s opinion because the opinion was

vague, opining Mr. Hein may require permanent restrictions. (Tr. 23, 347). The

better an explanation a source provides for an opinion, the more weight the ALJ will

give that opinion. 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3). Dr. Tanner’s opinion

also stated Mr. Hein may be out of work for eighteen months. (Tr. 347). This a

determination reserved for the Commissioner. While opinions from medical sources

on issues reserved to the Commissioner are not to be ignored, the ALJ “must evaluate

all the evidence in the case record to determine the extent to which the opinion is

supported by the record.” SSR 96-5p, 1996 WL 374183, at *3. Dr. Tanner’s opinion

is not supported by the record because the medical records and Mr. Hein’s testimony

about his daily activities show Mr. Hein’s steady improvement in the use of his

shoulder. (Tr. 53–55). Mr. Hein testified he feeds his two pigs in the morning, helps

at times with household chores, and works approximately 30 hours a week driving a

medical van. (Id.).

      The ALJ properly gave no weight to Mr. Erlandson’s opinion. The

Commissioner may use evidence from “other sources” to show the severity of the

impairment and how it affects the claimant’s ability to work, but opinions by “other

sources” cannot stand alone to document severe limitations.       See 20 C.F.R. §§

404.1513(d), 416.913(d). Since Mr. Erlandson is a chiropractor, his opinion is an

“other source.” (Tr. 23). However, the ALJ addressed Mr. Erlandson’s opinion as if



                                         11
it was an acceptable medical source and concluded it was inconsistent with the record

and gave it no weight. See 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4). For example,

Mr. Erlandson’s opinion stated Mr. Hein is limited to only lifting two pounds with his

right arm (Tr. 539–40), which contradicts Mr. Hein’s other medical records showing

his range of motion improving (Tr. 472, 477) and allowing Mr. Hein to increase his

shoulder strengthening exercises, (Tr. 466–67, 469–72).            Additionally, Mr.

Erlandson’s opinion that Mr. Hein would need to take extra breaks due to his limited

range of motion conflicted with Mr. Hein’s testimony stating he currently works 30

hours a week driving a medical bus and occasionally pushes patients in wheelchairs

up ramps. (Tr. 44, 55).

      The ALJ’s weighing of the opinion evidence combined with his thorough review

of the medical evidence shows the ALJ based the RFC determination on a careful

review of the record and did not substitute his lay opinion for Mr. Hein’s physicians

and chiropractor. (Tr. 15–26). Therefore, substantial evidence supports the ALJ’s

determination.

             2.     Closed Period of Disability

      Mr. Hein argues the ALJ failed to consider whether Mr. Hein was entitled to

a closed period of disability. (Doc. 17, pp. 31–33). Thus, Mr. Hein argues the ALJ’s

credibility determination is not supported by substantial evidence. (Id. at pp. 32–33).

Mr. Hein asserts the ALJ erred in not differentiating between Mr. Hein’s limitations

before and after his shoulder improved with surgery, which the ALJ relied on as a

basis to deny benefits. (Id. at p. 32).



                                          12
       The Commissioner argues the ALJ’s credibility determination is supported by

substantial evidence. (Id. at p. 33). The Commissioner asserts the ALJ was under

no duty to consider a closed period of disability because Mr. Hein never requested

this consideration. (Id. at p. 34). The Commissioner argues Mr. Hein failed to cite

any binding authority requiring the ALJ to consider whether a claimant is disabled

for a closed period—especially when the claimant does not raise the issue to the ALJ.

(Id. at p. 33).

       Mr. Hein claims the ALJ should have conducted a separate RFC assessment

before his shoulder recovery. However, Mr. Hein failed to provide any evidence to

show the ALJ’s RFC determination would have been different for the specified time.

Mr. Hein also did not request the ALJ consider a closed period of disability. A

claimant’s failure to request consideration of a closed period of disability precludes

the claimant from arguing on appeal to the district court that the ALJ erred by failing

to consider the same. See Torres v. Comm’r of Soc. Sec., No. 6:13-cv-1687-Orl-GJK,

2015 WL 898576 at *6 (M.D. Fla. Mar. 3, 2015); Wartin v. Astrue, 2010 WL 1286520,

at *11 (S.D. Fla. Feb. 24, 2010), report and recommendation adopted, 2010 WL

1257902 (S.D. Fla. Mar. 30, 2010). Since Mr. Hein did not request consideration of a

closed period of disability with the ALJ, he cannot raise the argument here.

IV.    CONCLUSION

       The ALJ properly evaluated the medical opinions and the RFC is supported by

substantial evidence. The ALJ did not err in considering a closed period of disability

because Mr. Hein never requested the same consideration by the ALJ.                The



                                          13
Commissioner’s decision is therefore AFFIRMED, and the case is DISMISSED.

     ORDERED in Tampa, Florida, on September 19, 2019.




                                    14
